         Case 1:21-cv-00829-PGG Document 38 Filed 08/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ABRAHAM LIBMAN, individually and on
behalf of all others similarly situated,

                           Plaintiff,                                ORDER

             - v. -                                             21 Civ. 829 (PGG)

HERCULES CORP.,

                           Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               As discussed at the August 19, 2021 conference, this matter is stayed for 90 days

for settlement discussions. The parties will submit a joint letter every thirty days regarding the

status of those settlement discussions.

Dated: New York, New York
       August 23, 2021
